DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/04/2021 has been entered. Claims 1-12 and 19 have been cancelled, claims 21-26 have been newly added, and claims 13-16 and 20 have been amended. Claims 13-18 and 20-26 remain pending in this application. The amendments to the claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Non Final Office action mailed 05/10/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. US 2017/0290546, hereinafter Larson, which was cited but not relied upon in the previous Non Final Office action, discloses most of the structure of independent claims 13 and 21 (Figs. 17-26, and associated descriptions), except for an alignment recess on a top housing of the sensor assembly, a needle cradle, an alignment projection on the needle cradle to couple with the alignment recess, a magnet to couple to a power source and retain the sensor assembly within the introducer body, and a support post within the lid.
Regarding the magnet and magnet sensor, Pace, Kohli, and Bohm (US 2016/0331284, US 2017/0000359, US 2012/0078071, respectively; all cited in the Non Final Office action) teach the details of using a magnet to couple to a battery within the sensor and activate the sensor.
Details regarding the support post within the lid are disclosed by Luis (WO 2012/118872, cited in the Non Final Office action).

Regarding the needle cradle, Donnay (WO 2011/119896, cited in the Non Final Office action) teaches that a “support member 234” can be coupled with an actuator 214 to support a needle hub 236 (Figs. 7-8). Donnay teaches support member 234 is received within needle hub 236 and doesn’t have a bore or a surface that couples with the sensor housing. 
The prior art of record does not teach or suggest, in combination with all other claim elements, a needle cradle that defines a needle bore to receive a needle assembly and includes an alignment projection adjacent to the bore such that the alignment projection is adjacent to the needle assembly and is configured to couple with the alignment recess of the sensor assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791